 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO BOBBY CANTU RAMIREZ,                        No. 2:19-cv-0309 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    HOPE MUINOZ, et al.,
15                        Defendants.
16

17           Plaintiff has filed another motion requesting the appointment of counsel. (ECF No. 29.)

18   The motion is made on the same form as his previous motions and states that he has a tenth-grade

19   education. (Id.)

20           The United States Supreme Court has ruled that district courts lack authority to require

21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

26   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

27   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

28   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
                                                         1
 1   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

 2   most prisoners, such as lack of legal education and limited law library access, do not establish

 3   exceptional circumstances that would warrant a request for voluntary assistance of counsel.

 4             As plaintiff has been previously advised, his limited education and limited ability to

 5   prosecute this case due to his incarceration are circumstances common to most inmates and do not

 6   establish the exceptional circumstances necessary to warrant the appointment of counsel.

 7   Furthermore, while it appears that plaintiff may be attempting to demonstrate that his medical

 8   condition necessitates the appointment of counsel by attaching medical records, he has failed to

 9   explain the significance of the records and review of the records does not reveal how his

10   condition requires the appointment of counsel.

11             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of

12   counsel (ECF No. 29) is denied.

13   Dated: September 4, 2019
                                                        _____________________________________
14
                                                        CAROLYN K. DELANEY
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17
     13:rami0309.31.3d
18

19

20
21

22

23

24

25

26
27

28
                                                          2
